United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3864EA
                                   _____________

Vernon K. Dillard,                     *
                                       *
             Appellant,                * On Appeal from the United States
                                       * District Court for the
       v.                              * Eastern District of Arkansas.
                                       *
Gregory E. Bryant, Attorney at Law,    * [Not To Be Published]
Little Rock, Arkansas,                 *
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: June 27, 2001
                               Filed: July 13, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

        Vernon K. Dillard, an Arkansas inmate, appeals from the District Court’s1 denial
of his post-judgment motions to set aside the judgment and to amend his complaint, and
for summary judgment. After reviewing the record, we hold that the District Court did
not abuse its discretion in denying what were in effect Dillard’s Federal Rule of Civil


      1
      The Honorable George Howard, Jr., United States District Judge for the Eastern
and Western Districts of Arkansas.
Procedure 60(b) motions, as without merit. See Arnold v. Wood, 238 F.3d 992, 998
(8th Cir. 2001) (appellate court reviews district court’s denial of relief under Rule 60(b)
only for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-